TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00168-CV



                   Appellant, CMA Consulting Services // Cross Appellant,
                         Texas Department of State Health Services

                                                v.

          Appellee, Texas Department of State Health Services // Cross-Appellee,
                               CMA Consulting Services


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-16-002331, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION

Per Curiam

               Appellant/Cross Appellee CMA Consulting Services and Appellee/Cross-appellant

the Texas Department of State Health Services have filed a second motion to abate this appeal

pending settlement negotiations. Accordingly, we reinstate the appeal and grant the motion and

abate the appeal. All appellate deadlines will be tolled during the period of abatement.

               Further, the parties are ordered to file a report with this Court as to the status of

this appeal on or before September 24, 2018. The failure to do so may result in the reinstatement

and then dismissal of this appeal for want of prosecution.



Before Chief Justice Rose, Justices Pemberton and Goodwin

Abated

Filed: August 24, 2018